Citation Nr: 9901792	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for service-connected 
varicose veins of the left leg, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
March 1983.

The issue now on appeal to the Board of Veterans Appeals 
(Board) arises from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.  The veteran perfected an appeal from this denial in 
a timely fashion, and appeared with his spouse at a hearing 
on appeal before a local hearing officer in May 1995.  In 
October 1998, the veteran appeared before the undersigned at 
a hearing on appeal, pursuant to the authority conferred by 
38 U.S.C.A. §§ 7102, 7107 (West Supp. 1998).


REMAND

The veteran essentially contends that his service-connected 
varicose veins of the left leg are more disabling than is 
currently reflected in the assignment of a 20 percent 
disability evaluation.  He therefore seeks a higher 
disability evaluation.  The veterans claim is well grounded, 
meaning plausible; however, further development of the 
case is warranted.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998).

There are three main reasons why the Board finds a remand of 
this case to be necessary.  First, while the veteran 
underwent a VA compensation and pension examination in August 
1997, the instruction sheet that the RO prepared for the 
examination in July 1997 directed that the veterans claims 
file not accompany the veteran to the examination.  The 
examination report itself does not indicate whether the 
examiner had access to the claims folder or not.  Thus, the 
Board must assume that the examiner did not have the 
veterans claims folder when conducting the examination.  
Disability evaluations must be conducted in the context of 
the entire history of the disability.  38 C.F.R. § 4.1 
(1998).  The last examination of the veterans disability 
before the August 1997 examination was done approximately 
five years ago, in January 1994.  Thus, there should be an 
up-to-date and comprehensive examination of the veterans 
disability.

Second, the veteran has provided much testimony and comment 
concerning the negative impact of his disability on his 
employability as a sales associate.  He said during his 
personal hearings that he has been denied promotion because 
of the disability, and that symptoms associated with the 
disability interfere with the performance of his duties, 
which require standing for long periods of time.  The 
examiner should be asked to comment upon the effect of the 
veterans disability on his employability.

Third, at the October 1998 hearing before the undersigned, 
the veteran said that he was receiving treatment for swelling 
of his left leg from a VA medical center (VAMC) in Brick, New 
Jersey.  Records generated by VA medical facilities are 
considered constructively of record in appeals before VA, and 
therefore it is necessary for the RO to obtain these records 
and associate them with the file.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file reports of treatment 
of varicose veins of the left leg by the 
VAMC in Brick, New Jersey, along with any 
other records identified by the veteran 
that are not currently associated with 
the record.  If any records are 
unavailable, or any search for records 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating all available 
outstanding medical records with the 
claims file, the RO should schedule the 
veteran for a VA cardiovascular 
examination to determine the severity of 
his service-connected varicose veins of 
the left leg.  The entire claims folder, 
along with a copy of this REMAND, should 
be provided to and reviewed by the 
examiner.  After conducting all 
appropriate tests and studies, and 
recording all pertinent clinical 
findings, the examiner should render all 
appropriate diagnoses and should make the 
following determinations:

a.  Determine whether there is 
edema, ulceration, changes 
associated with stasis pigmentation, 
eczema or subcutaneous induration.  
If so, are any or all of these 
persistent or intermittent in 
nature?  If there is edema, is it a 
board-like edema?  

b.  Determine whether the condition 
involves the superficial veins above 
and below the knee, with involvement 
of the long saphenous vein.  
Determine the diameter of the 
saphenous vein, whether there is 
marked sacculation, and whether 
there is involvement of the deep 
circulation.  If the examiner 
determines that it is needed to 
evaluate the veteran, conduct 
Trendelenburgs and Perthes tests 
to determine whether there is 
secondary involvement of the deep 
circulation.

c.  Finally, the examiner should 
elicit a comprehensive employment 
history from the veteran, to include 
a description of his functions and 
duties on the job and the amount of 
time spent standing, sitting and 
walking on the job.  The examiner 
should then determine the impact of 
the veterans disability picture on 
his employment.

If the examiner is unable to answer any 
of the questions posed, he/she should so 
state and explain why.  All examination 
findings, along with the complete 
rationale for any conclusions or opinions 
expressed (to include reference to 
pertinent medical evidence of record) 
should be set forth in a typewritten 
report.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After completion of the foregoing, 
and after undertaking any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claim of entitlement to an increased 
evaluation for the service connected 
varicose veins of the left leg.

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development and adjudication.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
